DETAILED ACTION
Pending Claims
Claims 1-15 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, and 5-15 are rejected under 35 U.S.C. 103 as being unpatentable over Arai et al. (US 2012/0035299 A1) in view of Hergenrother et al. (“Flame Retardant Aircraft Epoxy Resins Containing Phosphorus”).
Claims 1, 2, and 5-15 are rejected under 35 U.S.C. 103 as being unpatentable over Arai et al. (US 2012/0035299 A1) in view of Bestmann et al. (DE 19857697 A1).
Regarding claims 1, 2, 5, and 8-12, Arai et al. disclose: (1) an epoxy resin composition (Abstract; Examples 1-30 in Tables 1-3) comprising: 
[A]: reactive diluent having a structure represented by following general formula (1) and having a viscosity of 2 Pass or less at 25oC

    PNG
    media_image1.png
    50
    402
    media_image1.png
    Greyscale

wherein in the general formula (1), X1 represents a glycidyl ether group or a glycidylamino group; X2 represents a hydrogen atom, a glycidyl ether group, or a glycidylamino group, Y represents a divalent substituent with a carbon number of 7 or more (Examples 1-30 in Tables 1-3; paragraphs 0108-0110);
[B]: trifunctional or higher functional epoxy resin (Examples 1-30 in Tables 1-3; paragraphs 0114-0117); and 
at least one amine-based hardener (Examples 1-30 in Tables 1-3; paragraphs 0122-0123);
(2) wherein component [A] has a structure represented by following general formula (4):

    PNG
    media_image2.png
    114
    412
    media_image2.png
    Greyscale

wherein in the general formula (4), R3 and R4 each independently represent at least one selected from the group consisting of a hydrogen atom, an aliphatic hydrocarbon group with a carbon number of 1 to 4, an alicyclic hydrocarbon group with a carbon number of 3 to 6, an aromatic hydrocarbon group with a carbon number of 6 to 10, a halogen atom, an acyl group, a trifluoromethyl group and a nitro group; and X3 represents one selected from the group 2- (Examples 1-30 in Tables 1-3; paragraphs 0108-0110);
(5) wherein a content of component [A] is 10 to 50 parts by mass and a content of component [B] is 50 to 90 parts by mass based on 100 parts by mass of a total amount of epoxy resins (Examples 1-30 in Tables 1-3);
(8) wherein component [B] is at least one selected from the group consisting of epoxy resins represented by following general formula (9):

    PNG
    media_image3.png
    132
    404
    media_image3.png
    Greyscale

wherein in the general formula (9), R12 to R15 each independently represent one selected from the group consisting of a hydrogen atom, an aliphatic hydrocarbon group with a carbon number of 1 to 4, and a halogen atom; and X4 represents one selected from the group consisting of -CH2-, -O-, -S-, -CO-, -C(=O)O-, -SO2-, -CH(CH3)-, -C(CH3)2- and -CONH- (Examples 1-10 & 15-30 in Tables 1-3; paragraphs 0114 & 0117);
(9) further comprising a thermoplastic resin (component [D]) (Examples 21-30 in Table 3; paragraphs 0124-0128);
(10) a prepreg obtained by impregnating a reinforced fiber with the epoxy resin composition (Abstract; paragraphs 0134 & 0136-0139); (11) a fiber-reinforced composite material obtained by curing the prepreg (Abstract; paragraphs 0134 & 0136-0139); and
(12) fiber-reinforced composite material comprising a cured resin obtained by curing the epoxy resin composition and a reinforced fiber (Abstract; paragraphs 0134 & 0136-0139).
(1) [C]: at least one amine-based hardener selected from the group consisting of an amine-based hardener having a structure represented by following general formula (2) and an amine-based hardener having a structure represented by following general formula (3):

    PNG
    media_image4.png
    73
    394
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    133
    385
    media_image5.png
    Greyscale

wherein in the general formula (2), R1 represents a hydrocarbon group with a carbon number of 2 to 4; and in the general formula (3), R2 represents a hydrogen atom or an amino group.
Hergenrother et al. (see Abstract) and Bestmann et al. (see Abstract; paragraphs 0005 & 0029) disclose similar epoxy based composites suitable for aerospace applications.  Hergenrother et al. (see diamine “3” in section 3.1.1. on page 5015 and section 3.3.1. on page 5017; Scheme 1 on page 5016; Table 1 on page 5017) demonstrate that the amine-based hardener of formula (3) is recognized in the art as an alternative aromatic amine hardener for this type of system.  Bestmann et al. (see Abstract; paragraphs 0013-0020 of the Machine translation – corresponding to page 3, line 28 through page 4, line 22) demonstrate that the amine-based hardener of formula (2) is recognized in the art as an alternative aromatic amine hardener for this type of system.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the composition and composite materials of Arai et al. with the instantly claimed amine-based hardener because: (a) the epoxy-based composite materials of Arai et al. are used to form structural composites, including aerospace composites; (b) the exemplary embodiments of Arai et al. are formulated with an amine hardener, specifically and aromatic amine hardener; (c) Hergenrother et al. and Bestmann et al. disclose similar epoxy based composites suitable for aerospace applications; (d) Hergenrother et al. demonstrate that the amine-based hardener of formula (3) is recognized in the art as an alternative aromatic amine hardener for this type of system; (e) Bestmann et al. demonstrate that the amine-based hardener of formula (2) is recognized in the art as an alternative aromatic amine hardener for this type of system; and (f) Hergenrother et al. and Bestmann et al. both teach that these amine-based hardeners have the added benefit of enhancing the flame-retardant characteristics of this type of epoxy based composite.
Regarding claims 6, 7, and 13-15, the combined teachings of {Arai et al. & Hergenrother et al.} and the combined teachings of {Arai et al. & Bestmann et al.} are as set forth above and incorporated herein to obviously satisfy claims (6, 7 & 13-15).

Claims 1, 3, 5, 6, and 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Goto et al. (US 2013/0281573 A1) in view of Hergenrother et al. (“Flame Retardant Aircraft Epoxy Resins Containing Phosphorus”).
Claims 1, 3, 5, 6, and 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Goto et al. (US 2013/0281573 A1) in view of Bestmann et al. (DE 19857697 A1).
Regarding claims 1, 3, 5, and 8-12, Goto et al. disclose: (1) an epoxy resin composition (Abstract; Examples 3-6 & 9 in Table 1) comprising: 
[A]: reactive diluent having a structure represented by following general formula (1) and having a viscosity of 2 Pass or less at 25oC

    PNG
    media_image1.png
    50
    402
    media_image1.png
    Greyscale

wherein in the general formula (1), X1 represents a glycidyl ether group or a glycidylamino group; X2 represents a hydrogen atom, a glycidyl ether group, or a glycidylamino group, Y represents a divalent substituent with a carbon number of 7 or more (Examples 3-6 & 9 in Table 1: paragraph 0139);
[B]: trifunctional or higher functional epoxy resin (Examples 3-6 & 9 in Table 1; paragraph 0134); and 
at least one amine-based hardener (Examples 3-6 & 9 in Table 1; paragraphs 0145-0146);
(3) wherein component [A] has a structure represented by following general formula (7):

    PNG
    media_image6.png
    108
    363
    media_image6.png
    Greyscale

wherein in the general formula (7), R7 and R8 each independently represent at least one selected from the group consisting of a hydrogen atom, an aliphatic hydrocarbon group with a carbon number of 1 to 4, an alicyclic hydrocarbon group with a carbon number of 3 to 6, an aromatic hydrocarbon group with a carbon number of 6 to 10, a halogen atom, an acyl group, a 7 and R8 are not hydrogen atoms (Examples 3-6 & 9 in Table 1; paragraph 0139);
(5) wherein a content of component [A] is 10 to 50 parts by mass and a content of component [B] is 50 to 90 parts by mass based on 100 parts by mass of a total amount of epoxy resins (Examples 3-6 & 9 in Table 1);
(8) wherein component [B] is at least one selected from the group consisting of epoxy resins represented by following general formula (9):

    PNG
    media_image3.png
    132
    404
    media_image3.png
    Greyscale

wherein in the general formula (9), R12 to R15 each independently represent one selected from the group consisting of a hydrogen atom, an aliphatic hydrocarbon group with a carbon number of 1 to 4, and a halogen atom; and X4 represents one selected from the group consisting of -CH2-, -O-, -S-, -CO-, -C(=O)O-, -SO2-, -CH(CH3)-, -C(CH3)2- and -CONH- (Examples 3-6 & 9 in Table 1; paragraph 0134);
(9) further comprising a thermoplastic resin (component [D]) (Examples 3-6 & 9 in Table 1; paragraphs 0147-0159);
(10) a prepreg obtained by impregnating a reinforced fiber with the epoxy resin composition (Abstract; paragraphs 0191 & 0187); (11) a fiber-reinforced composite material obtained by curing the prepreg (Abstract; paragraphs 0191 & 0187); and
(12) fiber-reinforced composite material comprising a cured resin obtained by curing the epoxy resin composition and a reinforced fiber (Abstract; paragraphs 0191 & 0187).
(1) [C]: at least one amine-based hardener selected from the group consisting of an amine-based hardener having a structure represented by following general formula (2) and an amine-based hardener having a structure represented by following general formula (3):

    PNG
    media_image4.png
    73
    394
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    133
    385
    media_image5.png
    Greyscale

wherein in the general formula (2), R1 represents a hydrocarbon group with a carbon number of 2 to 4; and in the general formula (3), R2 represents a hydrogen atom or an amino group.
Hergenrother et al. (see Abstract) and Bestmann et al. (see Abstract; paragraphs 0005 & 0029) disclose similar epoxy based composites suitable for aerospace applications.  Hergenrother et al. (see diamine “3” in section 3.1.1. on page 5015 and section 3.3.1. on page 5017; Scheme 1 on page 5016; Table 1 on page 5017) demonstrate that the amine-based hardener of formula (3) is recognized in the art as an alternative aromatic amine hardener for this type of system.  Bestmann et al. (see Abstract; paragraphs 0013-0020 of the Machine translation – corresponding to page 3, line 28 through page 4, line 22) demonstrate that the amine-based hardener of formula (2) is recognized in the art as an alternative aromatic amine hardener for this type of system.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the composition and composite materials of Goto et al. with the instantly claimed amine-based hardener because: (a) the epoxy-based composite materials of Goto et al. are used to form structural composites, including aerospace composites; (b) the exemplary embodiments of Goto et al. are formulated with an amine hardener, specifically and aromatic amine hardener; (c) Hergenrother et al. and Bestmann et al. disclose similar epoxy based composites suitable for aerospace applications; (d) Hergenrother et al. demonstrate that the amine-based hardener of formula (3) is recognized in the art as an alternative aromatic amine hardener for this type of system; (e) Bestmann et al. demonstrate that the amine-based hardener of formula (2) is recognized in the art as an alternative aromatic amine hardener for this type of system; and (f) Hergenrother et al. and Bestmann et al. both teach that these amine-based hardeners have the added benefit of enhancing the flame-retardant characteristics of this type of epoxy based composite.
Regarding claims 6 and 13-15, the combined teachings of {Goto et al. & Hergenrother et al.} and the combined teachings of {Goto et al. & Bestmann et al.} are as set forth above and incorporated herein to obviously satisfy claims (6 & 13-15).

Claims 1, 4, 5, 8, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hefner, Jr. et al. (US 2011/0046266 A1) in view of Hergenrother et al. (“Flame Retardant Aircraft Epoxy Resins Containing Phosphorus”).
Claims 1, 4, 5, 8, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hefner, Jr. et al. (US 2011/0046266 A1) in view of Bestmann et al. (DE 19857697 A1).
Regarding claims 1, 4, 5, 8, and 10-12, Hefner, Jr. et al. disclose: (1) an epoxy resin composition (Abstract; paragraphs 0006-0009 & 0043-0045) comprising: 
[A]: reactive diluent having a structure represented by following general formula (1) and having a viscosity of 2 Pass or less at 25oC

    PNG
    media_image1.png
    50
    402
    media_image1.png
    Greyscale

wherein in the general formula (1), X1 represents a glycidyl ether group or a glycidylamino group; X2 represents a hydrogen atom, a glycidyl ether group, or a glycidylamino group, Y represents a divalent substituent with a carbon number of 7 or more (paragraphs 0015-0025);
[B]: trifunctional or higher functional epoxy resin (paragraph 0027: see triglycidyl ethers, polyglycidyl ethers, tetraglycidyl amines); and 
at least one amine-based hardener (paragraphs 0046-0054, particularly paragraphs 0047-0048);
(4) wherein component [A] has a structure represented by following general formula (8):

    PNG
    media_image7.png
    86
    448
    media_image7.png
    Greyscale

wherein in the general formula (8), R9 and R10 each independently represent a direct bond, an alkylene group with a carbon number of 1 to 8, a phenylene group or a cyclohexylene group; and R" represents one selected from the group consisting of a hydrogen atom, an aliphatic hydrocarbon group with a carbon number of 1 to 4, an alicyclic hydrocarbon group with a carbon 
(5) wherein a content of component [A] is 10 to 50 parts by mass and a content of component [B] is 50 to 90 parts by mass based on 100 parts by mass of a total amount of epoxy resins (paragraph 0042);
(8) wherein component [B] is at least one selected from the group consisting of epoxy resins represented by following general formula (9):

    PNG
    media_image3.png
    132
    404
    media_image3.png
    Greyscale

wherein in the general formula (9), R12 to R15 each independently represent one selected from the group consisting of a hydrogen atom, an aliphatic hydrocarbon group with a carbon number of 1 to 4, and a halogen atom; and X4 represents one selected from the group consisting of -CH2-, -O-, -S-, -CO-, -C(=O)O-, -SO2-, -CH(CH3)-, -C(CH3)2- and -CONH- (paragraph 0027: see tetraglycidyl amines);
(10) a prepreg obtained by impregnating a reinforced fiber with the epoxy resin composition (paragraphs 0064, 0070 & 0075); (11) a fiber-reinforced composite material obtained by curing the prepreg (paragraphs 0064, 0067-0070 & 0075); and
(12) fiber-reinforced composite material comprising a cured resin obtained by curing the epoxy resin composition and a reinforced fiber (paragraphs 0064, 0067-0070 & 0075).
The epoxy-based composite materials of Hefner, Jr. et al. are used to form structural composites (see paragraphs 0064 & 0075).  The amine hardeners of Hefner, Jr. et al. include (1) [C]: at least one amine-based hardener selected from the group consisting of an amine-based hardener having a structure represented by following general formula (2) and an amine-based hardener having a structure represented by following general formula (3):

    PNG
    media_image4.png
    73
    394
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    133
    385
    media_image5.png
    Greyscale

wherein in the general formula (2), R1 represents a hydrocarbon group with a carbon number of 2 to 4; and in the general formula (3), R2 represents a hydrogen atom or an amino group.
Hergenrother et al. (see Abstract) and Bestmann et al. (see Abstract; paragraphs 0005 & 0029) disclose similar epoxy based composites suitable as structural composites.  Hergenrother et al. (see diamine “3” in section 3.1.1. on page 5015 and section 3.3.1. on page 5017; Scheme 1 on page 5016; Table 1 on page 5017) demonstrate that the amine-based hardener of formula (3) is recognized in the art as an alternative aromatic amine hardener for this type of system.  Bestmann et al. (see Abstract; paragraphs 0013-0020 of the Machine translation – corresponding to page 3, line 28 through page 4, line 22) demonstrate that the amine-based hardener of formula (2) is recognized in the art as an alternative aromatic amine hardener for this type of system.  Hergenrother et al. and Bestmann et al. both teach that these amine-based hardeners have the added benefit of enhancing the flame-retardant characteristics of this type of epoxy based composite.
.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hefner, Jr. et al. (US 2011/0046266 A1) in view of Hergenrother et al. (“Flame Retardant Aircraft Epoxy Resins Containing Phosphorus”), Arai et al. (US 2012/0035299 A1), and Goto et al. (US 2013/0281573 A1).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hefner, Jr. et al. (US 2011/0046266 A1) in view of Bestmann et al. (DE 19857697 A1), Arai et al. (US 2012/0035299 A1), and Goto et al. (US 2013/0281573 A1).
Regarding claim 9, the combined teachings of {Hefner, Jr. et al. & Hergenrother et al.} and the combined teachings of {Hefner, Jr. et al. & Bestmann et al.} are as set forth above and (9) a thermoplastic resin (D).
The teachings of Arai et al. and Goto et al. are as set forth above and incorporated herein.  Arai et al. (see paragraphs 0124-0126) and Goto et al. (see paragraphs 0148-0159) both demonstrate that thermoplastic particles are recognized in the art as suitable plastic fillers for this type of epoxy-based composition and composite.  In light of this, it has been found that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination – see MPEP 2144.07.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the compositions and composites resulting from the combined teachings of {Hefner, Jr. et al. & Hergenrother et al.} and the combined teachings of {Hefner, Jr. et al. & Bestmann et al.} with a thermoplastic resin (D) because: (a) Hefner, Jr. et al. contemplate the use of “plastic microsphere” fillers; (b) Arai et al. and Goto et al. both demonstrate that thermoplastic particles are recognized in the art as suitable plastic fillers for this type of epoxy-based composition and composite; and (c) it has been found that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.

International Search Report
The international search report cited one X-reference.  This reference has been considered.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FEELY whose telephone number is (571)272-1086.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J FEELY/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        
September 30, 2021